ORDER

PER CURIAM.
Carl Pearson appeals from a judgment entered upon a jury verdict finding him guilty of one count of assault in the third degree. He was ordered to pay a fine of $300. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).